DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed August 16, 2022.  Claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments filed August 16, 2022 have been fully considered but they are not persuasive.
In regards to the Applicant’s arguments and amendments with regards to Sato not teaching a surface of each microlens coupled to a filter surface of the respective filter array (Applicant’s arguments, page 7), Examiner respectfully disagrees. Sato does teach a surface of each microlens (bottom surface 204) coupled to a filter surface (top surface of R, G/W, B/Y, G/W) of the respective filter array (RGBG, RWYW). The surface of the microlens (bottom surface 204) is coupled by way of the planarization layer (321) to the top surface of the respective filter array (top surface of  R, G/W, B/Y, G/W in filter array RGBG or RWYW). Being coupled does not necessarily limit the limitation to directly coupled, directly connected or in contact with each other. Coupling just means that two things are connected or fastened together, two things can be connected together by way of other elements. Since, each microlens, filter array and corresponding first, second, third and fourth photodiode form a pixel cell, then they would be coupled together in a way such that the light is guided through the filter and microlens to the photodiode. From the above arguments, the rejection of Sato in view of Funao remains proper and still reads on the newly added limitation. The rejection of claims 1-20 remain proper. 

Claim Objections
Claim 9 is objected to because of the following informalities:  The limitation “a separation wall” should be “the separation wall” for antecedent purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20150358593) in view of Funao (US 20110298074).
Re claim 1: Sato teaches an apparatus (fig. 1, 2, 3, 4, 6 and 12) comprising: a semiconductor substrate (100) including a plurality of pixel cells (81), each pixel cell (31) including at least a first photodiode (311, R), a second photodiode (311, G/W), a third photodiode (311, B/Y), and a fourth photodiode (311, G/W); a plurality of filter arrays (RGBG, RWYW), each filter array including at least a first filter element (R), a second filler element (G/W), a third filter element (B/Y), and a fourth filter element (G/W), the first filter element (R) of the each filter array is overlaid on the first photodiode (311, R) of the each pixel cell, the second filter element (G/W) of the filter array is overlaid on the second photodiode (311, G/W) of the each pixel cell, the third filler element (B/Y) of the filler array is overlaid or the third photodiode (311, B/Y) of the each pixel cell, the fourth filter element (G/W) of the filter array is overlaid on the fourth photodiode (311, G/W) of the each pixel cell (see fig. 2, 3, 4, 6 and 12), and at least two of the first (R), second (G/W), third (B/Y), and fourth (G/W) filter element of the each filter array having different wavelength passbands (RGBG, RW YW); a plurality of microlens (204), wherein each microlens is overlaid on the each filter array (RGBG, RWYW) (see fig. 2 and 6) with a surface (bottom surface 204) of each microlens (204) coupled to a filter surface (top surface of  R, G/W, B/Y, G/W in filter array RGBG or RWYW) of the respective filter array (RGBG, RWYW) (see fig. 3 and 12, the bottom surface of lens 204 is coupled to the top surface of R, G/W, B/Y, G/W in filter array RGBG or RWYW by way of layer 321) and configured to direct light from a spot of a scene via the first filter element (R), the second filter element (G/W), the third filter clement (B/Y), and the fourth filter element (G/W) of the each filler array to, respectively, the first photodiode (311, R), the second photodiode (311, G/W), the third photodiode (311, B/Y), and the fourth photodiode (311, G/W) of the each pixel cell (see fig. 1, 2, 3, 4, 6 and 12, paragraph 51 and 52), but does not specifically teach a separation wall between adjacent filter elements within the filter array of each pixel cell. Funao teaches a separation wall (8) (fig. 2) between adjacent filter elements (5) overlaid on a pixel cell (see fig. 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a separation wall between filter elements similar to Funao with the adjacent filter elements forming the filter array within each pixel cell of Sato in order to ensure light passing through adjacent filter elements is guided to a specific photodiode in a pixel cell increasing light receiving sensitivity in the photodiodes of the pixel cells providing for a reduction in optical cross talk and color mixing in the photodiodes of the pixel cells for improved color image formation.
Re claim 2: Sato as modified by Funao teaches the apparatus, wherein: the first filer element (Sato, R) and the second filter (Sato, G/W) element of the each filter array are aligned along a first axis (Sato, along x-axis); the first photodiode (Sato, 311, R) and the second photodiode (Sato, 311, G/W) of the each pixel cell are aligned along the first axis (Sato, x-axis) underneath a light receiving surface of the semiconductor substrate (Sato, 100) (Sato, see fig. 3); and the first filter element (Sato, R) is overlaid on the first photodiode (Sato, 311, R) along a second axis perpendicular (Sato, z-axis) to the first axis (Sato, x-axis); the second filter element (Sato, G/W) is overlaid on the second photodiode (Sato, 311, G/W) along the second axis (Sato, z-axis); and the each microlens (Sato, 301) is overlaid on the first filter element (Sato, R) and the second filter element (Sato, G/W) of the each filter array along the second axis (Sato, z-axis) (Sato, see fig. 3).
Re claim 3: Sato as modified by Funao teaches the apparatus, further comprising a camera lens (Sato, 51) overlaid on the plurality of microlenses (Sato, 301) along the second axis (Sato, z-axis), wherein a surface of the each filter array (Sato, RGBG, RWYW) facing the camera lens (Sato, 51) and an exit pupil of the camera lens (Sato, 51) are positioned at conjugate positions of the each microlens (Sato, 301) (Sato, paragraph 51, 52, 62, 63 and 64).
Re claim 4: Sato as modified by Funao teaches the apparatus, wherein the first filter element (Sato, R) and the second filler (Sato, G) element overlaid on the each pixel cell are configured to pass different color components of visible light to, respectively, the first photodiode (Sato, 311, R) and the second photodiode (Sato, 311, G) of the each pixel cell (Sato, see fig. 2, 3 and 12).
Re claim 5: Sato as modified by Funao teaches the apparatus, wherein the first filter element (Sato, R) and the second filter element (Sato, G) each filter array are arranged based on a Bayer pattern (Sato, see fig. 2).
Re claim 7: Sato as modified by Funao teaches the apparatus, wherein the first filter elements (Sato, R) of the plurality of filter arrays are arranged based on a Bayer pattern (Sato, see fig. 2).
Re claim 9: Sato as modified by Funao teaches the apparatus further comprising a separation wall (Funao, 8) (Funao, fig. 2) between adjacent filter elements (Funao, 5) overlaid on adjacent pixel cells (Funao, see fig. 2).
Re claim 10: Sato as modified by Funao teaches the apparatus, wherein the separation wall (Funao, 8) is configured to reflect light that enters a filter element of the each filter array (Sato, R, G/W, B/Y, GW, Funao, 5) from the each microlens (Sato 301, Funao, 7) towards the photodiode (Sato, 311, Funao, 3) on which the filter element (Sato, R, G/W, B/Y, G/W, Funao, 5) is overlaid (Funao, fig. 2, paragraph 91).
Re claim 11: Sate as modified by Funao teaches the apparatus, wherein the separation wall (Funao, 8) includes a metallic material (Funao, paragraph 91). 
Re claim 13: Sato as modified by Funao teaches the apparatus, further comprising an isolation structure (Sato, 322) interposed between adjacent photodiodes (Sato, 311) of the each pixel cell and adjacent photodiodes (Sato, 311) of adjacent pixel cells (Sato, see fig. 3 and 12).

Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20150358593) as modified by Funao (US 20110298074) as applied to claim 1 above, and further in view of Oh (US 20180213205).
Re claim 6: Sato as modified by Funao teaches the apparatus, wherein the first filter element (Sato, R) is configured to pass one or more color components of visible light (Sato, Red is in the visible range, see fig. 2 and 3), but does not specifically teach wherein the second filter element is configured to pass an infra-red light. Oh teaches wherein a first filter clement (R) is configured to pass one or more color components of visible light (Red is in the visible range, see fig. 2, 12 and 13b), and wherein a second filter element (IR) is configured to pass an infra-red light (fig. 2, 12 and 13b, paragraph 78). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second filter be in the infrared range similar to Oh with the filters of Sato as modified by Funao in order to capture light in the infrared range as well as the visible range providing for a more versatile image sensing apparatus.
Re claim 18: Sato as modified by Funao teaches the apparatus, wherein the semiconductor substrate (Sato, 101) is a first semiconductor substrate (Sato, see fig. 1 and 3); wherein the apparatus further comprises a quantizer to quantize charge generated by the first photodiode (Sato, 311, R) and the second photodiode (Sato, 311, G/W) of the each pixel cell (Sato, paragraph 35, the cutout from the pixel cells is converted from an analog signal to a digital signal), but does not specifically teach wherein the apparatus further comprises a second semiconductor substrate comprising the quantizer to quantize charge generated by the first photodiode and the second photodiode of the each pixel cell; and wherein the first semiconductor substrate and the second semiconductor substrate form a stack. Oh teaches wherein an apparatus (fig. 4) comprises a first semiconductor substrate (41/43) and a second semiconductor substrate (45), the second semiconductor substrate (45) comprising a quantizer (analog and digital circuit) to quantize charge generated by a first photodiode and a second photodiode of the each pixel cell (paragraphs 21 and 43); and wherein the first semiconductor substrate (41/43) and the second semiconductor substrate (45) form a stack (see fig. 4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include a second substrate with the quantizer similar to Oh with the apparatus of Sato as modified by Funao in order to reduce the size of the apparatus removing extra wiring by stacking the substrates providing for a more compact design.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20150358593) as modified by Funao (US 20110298074) as applied to claim 2 above, and further in view of Boettiger et al. (US 20150381907).
Re claim 8: Sato as modified by Funao teaches the first filter element (Sato, R), the second filter element (Sato, G/W), the third filter element (Sato, B/Y), and the fourth filter element (Sato, G/W), but does not specifically teach wherein the first filter element comprises a first filter and a second filter forming a stack along the second axis. Boettiger teaches wherein a first filter element (R and IR blocker) comprises a first filter (R) and a second filter (IR blocker) forming a stack along a second axis (z-axis) (see fig. 3 and 4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a Stack of a first and second filter as the first filter element in Sato as modified by Funao similar to Boettiger in order to more accurately detect light within a specific wavelength range providing for higher quality multi-wavelength image formation.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20150358593) as modified by Funao (US 20110298074) as applied to claim 1 above, and further in view of Oh (US 20180213205) and Yokogawa (US 20170110493).
Re claim 12: Sato as modified by Funao teaches the apparatus, further comprising an optical layer (Sato, 320) interposed between the plurality of filter arrays (Sato, RGBG, RWYW) and the semiconductor substrate (Sato, 100) (Sato, see fig. 3 and 12), but does not specifically teach wherein the optical layer comprises a plurality of micro-pyramid structures configured to direct infra-red light to at least one of the first photodiode or the second photodiode. Oh teaches wherein a first filter clement (R) is configured to pass one or more color components of visible light to a first photodiode (Red is in the visible range, see fig. 2, 12 and 13b), and wherein a second filter element (IR) is configured to pass an infra-red light to a second photodiode (fig. 2, 12 and 13b, paragraph 78). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second filter be in the infrared range similar to Oh with the filters of Sato as modified by Funao in order to capture light in the infrared range as well as the visible range providing for a more versatile image sensing apparatus. Sato as modified by Funao and Oh does not specifically teach the optical layer comprises a plurality of micro-pyramid structures configured to direct the infra-red light to at least one of the first photodiode or the second photodiode. Yokogawa teaches an optical layer (18/32) comprises a plurality of micro-pyramid structures (12, see fig. 9 and 10, paragraphs 77-82) configured to direct infra-red light (see fig. 12, structures on the infrared pixel) to at least one of a first photosensor or a second photosensor (see fig. 12, the infrared pixel with photodiode collect IR light direct by micro-pyramid structure in 18, see fig. 9, paragraph 27, see fig. 10 and 11). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include a plurality of micro-pyramids in the optical layer of Sato as modified by Funao and Oh similar to Yokogawa in order to reduce the amount of reflections improving light absorption in the photodiode of Sato as modified by Funao and Oh providing for more efficient light capture.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20150358593) as modified by Funao (US 20110298074) as applied to claim 13 above, and further in view of Hu et al. (US 20150048427) and Chou et al. (US 20160276394).
Re claim 14: Sato as modified by Funao teaches the apparatus, further comprising an isolation structure (Sato, 322) interposed between adjacent photodiodes (Sato, 311) of the each pixel cell and adjacent photodiodes (Sato, 311) of adjacent pixel cells (Sato, see fig. 3 and 12), but does not specifically teach wherein the isolation structure comprises a deep trench isolation (DTI), the DTI comprising insulator layers and a metallic filling layer sandwiched between the insulator layers. Hu teaches wherein an isolation structure (218/202) comprises a deep trench isolation (DTI) (paragraph 22) (see fig. 2), the DTI (218/202) comprising insulator layers (202) and a conductive filling layer (218) sandwiched between the insulator layers (202) (see fig. 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the deep trench isolation structure of Hu as the isolation structure in Sato as modified by Funao in order to reduce dark current with improved isolation between pixels providing for higher quality light conversion and image formation. Sato as modified by Funao and Hu do not specifically teach the conductive filing layer is a metallic filling layer. Chou teaches an isolation structure (108) that uses a metallic filling layer (paragraph 24). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the metallic filing layer of Chou with the filling layer of Sato as modified by Funao and Hu in order to improve optical isolation between pixels providing for higher quality light conversion and image formation.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20150358593) as modified by Funao (US 20110298074) as applied to claim 1 above, and further in view of Ahn et al. (US 20160035770).
Re claim 15: Sato as modified by Funao teaches each pixel cell (Sato, 31) including at least the first photodiode (Sato, 311, R) and the second photodiode (Sato, 311, GW), but does not specifically teach the photodiodes are pinned photodiodes. Ahn teaches photodiodes of a pixel are pinned photodiodes (paragraph 57). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a pinned photodiode as the photodiodes in Sato as modified by Funao similar to Ahn in order to suppress surface electron-hole generation reducing dark current in the pixels providing for more efficient light capture and higher quality image formation.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20150358593) as modified by Funao (US 20110298074) as applied to claim 1 above, and further in view of Liao et al. (US 20160225813).
Re claim 16: Sato as modified by Funao teaches the apparatus (Sato, fig. 3), wherein a back side surface (Sato, 102) of the semiconductor substrate (Sato, 100) is configured as a light receiving surface from which the first photodiode (Sato, 311, R) and the second photodiode (Sato, 311, G/W) of the each pixel cell receive light (Sato, see fig. 3); wherein the semiconductor further comprises, in the each pixel cell, floating drains (Sato, FD) configured to store charge generated by the first photodiode (Sato, 311, R) and the second photodiode (Sato, 311, G/W) of the each pixel cell (Sato, see fig. 3); and wherein the apparatus further comprises gates (Sato, 317) formed on a front side surface (Sato, 101) of the semiconductor substrate (Sato, 100) opposite to the back side surface (Sato, 102) to control flow of the charge from the first photodiode (Sato, 311, R) and the second photodiode (Sato, 311, G/W) to the floating drains (Sato, FD) of the each pixel cell (Sato, see fig. 3), but does not specifically teach the gates are polysilicon gales. Liao teaches gates (214/21) that are polysilicon gates (paragraph 39 and 45). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the gates of Sato as modified by Funao be polysilicon gates similar to Liao in order to have a lower threshold voltage providing for the ability to operate at lower voltages which allows for efficient transfer of charge with smaller transistor sizes.
Re claim 17: Sato as modified Funao teaches the apparatus (Sato, fig. 12), wherein a front side surface (Sato, surface of where transfer gates are located) of the semiconductor substrate (Sato, pn layers/311/312) is configured as a light receiving surface from which the first photodiode (Sato, 311, R) and the second photodiode (Sato, 311, GW) of the each pixel cell receive light (Sato, see fig. 12); wherein the semiconductor further comprises, in the each pixel cell, floating drains (Sato, FD) configured to store charge generated by the first photodiode (Sato, 311, R) and the second photodiode (Sato, 311, G/W) of the each pixel cell (Sato, see fig. 12); and wherein the apparatus further comprises gates (Sato, transfer gates) formed on the front side surface of the semiconductor substrate (Sato, pn layers/311/312) to control flow of the charge from the first photodiode (Sato, 311, R) and the second photodiode (Sato, 311, G/W) to the floating drains (Sato, FD) of the each pixel cell (Sato, see fig. 12), but does not specifically teach the gates are polysilicon gates. Liao teaches gates (214/21) that are polysilicon gates (paragraph 39 and 45). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the gates of Sato as modified by Funao be polysilicon gates similar to Liao in order to have a lower threshold voltage providing for the ability to operate at lower voltages which allows for efficient transfer of charge with smaller transistor sizes.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20150358593) as modified by Funao (US 20110298074) and Oh (US 20180213205) as applied to claim 18 above, and further in view of Jiang et al. (US 20090066820).
Re claim 19: Sato as modified by Funao and Oh teaches wherein the apparatus further comprises the quantizer, in the second semiconductor substrate (Oh, 45), to quantize charge generated by the first photodiode (Sato, 311, R) and the second photodiode (Sato, 311, G/W) of the each pixel cell (Sato, paragraph 35, the output from the pixel cells is converted from an analog signal to a digital signal), but does not specifically teach wherein the second semiconductor substrate further includes an imaging module configured to: generate a first image based on the quantized charge of the first photodiode of the each pixel cell; and generate a second image based on the quantized charge of the second photodiode of the each pixel cell; and wherein each pixel of the first image corresponds to each pixel of the second image. Jiang teaches an imaging module (106) configured to: generate a first image based on the quantized charge of the first photodiode of the each pixel cell (image based on digitized red photodiode, paragraphs 38 and 41); and generate a second image based on the quantized charge of the second photodiode of the each pixel cell (image based on digitized green photodiode, paragraphs 38 and 41); and wherein each pixel of the first image corresponds to each pixel of the second image (paragraphs 38 and 41). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include an imaging module similar to Jiang with the second substrate and quantizer of Sato as modified by Funao and Oh in order to more efficiently process the information from the pixels providing for higher quality image formation with lower power consumption.
Re claim 20: Sato as modified by Funao, Oh and Jiang teaches the apparatus, wherein each pixel of the first mage and each pixel of the second image are generated based on charge generated by the first photodiode and the second photodiode within an exposure period (Sato, paragraph 48 and 50, the time charge accumulates while pixels are illuminated by the light rays, Oh, paragraph 50).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878